Tel Aviv,November 12, 2010 Our ref: 13803/2001 VIA EDGAR Jeffrey P. Riedler Assistant Director Mail Stop 4720 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: BioCancell Therapeutics Inc. Registration Statement on Form S-1, Amendment No. 10 File No. 333-162088 Dear Mr. Riedler: Concurrently with this letter, BioCancell Therapeutics Inc. (the “Company”) has filed Amendment No. 10 to the above referenced Registration Statement on Form S-1 (the “Registration Statement”). The Registration Statement was amended to include final pricing information (including the price range as previously provided supplimentarily) and the legality opinion, in a form previously submitted. Please do not hesitate to contact the undersigned at +972 (3) 607-4479 (or by email, shacharh@gkh-law.com) with any questions or concerns. Sincerely, /s/ Shachar Hadar Dr. Shachar Hadar, Adv. cc: Uri Danon, Chief Executive Officer, BioCancell Therapeutics Inc.
